Title: To James Madison from Richard Forrest, 19 May 1806 [letter not found]
From: Forrest, Richard
To: Madison, James


                    ¶ From Richard Forrest. Letter not found. 19 May 1806, Baltimore. Offered for sale in Robert K. Black Catalogue 104, [1965], item 89, where it is described as a one-page autograph letter signed reading in part: “The Ship in which Mr. Pinkney has taken his passage has not yet weighed anchor. … He is very desirous to obtain the Travels of Captains Clarke & Lewis so far as they have been published, and if they could be forwarded to Annapolis … he would most probably get them.”
                